DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest a system comprising: a hub transceiver configured to be communicatively coupled to a first network node via an optical communications network; and a plurality of edge transceivers, wherein each of the edge transceivers is configured to be communicatively coupled to a respective second network node, and to the hub transceiver, wherein the hub transceiver is operable to: form one or more logical partition of optical subcarriers in an optical signal based on a number of connection types, wherein each logical partition has a first partition boundary, a second partition boundary and a plurality of subcarriers logically between the first partition boundary and the second partition boundary and wherein each partition boundary is assigned a particular connection type, receive, from at least one of the plurality of edge transceivers, a service request identifying a connection type, and assign, for at least some of the service requests, a subset of available optical subcarriers of the plurality of subcarriers, wherein each assignment includes a number of optical subcarriers based on the connection type in the service request, and a subcarrier location within the one or more logical partition where the subcarrier location is selected based on a location of an available optical subcarrier closest to the first partition boundary or the second partition boundary corresponding to the connection type, and wherein each of the edge transceivers assigned a subset of available optical subcarriers of the plurality of subcarriers is operable to: transmit, using the assigned subset of available optical subcarriers, data from the second network node that is communicatively coupled to the edge transceiver to the first network node via the hub transceiver and the optical communications network.
Specifically, the closest prior art identified by Examiner, e.g. US 20210273739 A1, US 20140219661 A1, US 20110044183 A1, and US 20210336819 A1, each fail to specifically teach, either alone of in combination, a hub transceiver operable to: form one or more logical partition of optical subcarriers in an optical signal based on a number of connection types, wherein each logical partition has a first partition boundary, a second partition boundary and a plurality of subcarriers logically between the first partition boundary and the second partition boundary and wherein each partition boundary is assigned a particular connection type, receive, from at least one of the plurality of edge transceivers, and where assignment of resources is based on the connection type in a service request, and a subcarrier location within the one or more logical partition where the subcarrier location is selected based on a location of an available optical subcarrier closest to the first partition boundary or the second partition boundary corresponding to the connection type.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637